Name: Commission Regulation (EEC) No 2497/90 of 30 August 1990 on the supply of whole milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 31 . 8 . 90 Official Journal of the European Communities No L 236/9 COMMISSION REGULATION (EEC) No 2497/90 of 30 August 1990 on the supply of whole milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to the Tunisian Republic 3 000 tonnes of whole milk powder to be supplied ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 30.-12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 236/10 Official Journal of the European Communities 31 . 8 . 90 ANNEX LOTS A, B and C 1 . Operation Nos ('): 697/90  699/90  Commission Decision of 20. 4. 1990 2. Programme : 1990 3. Recipient : Republic of Tunisia 4. Representative of the recipient (3) : STIL, 25 rue Belhassen Ben, Chaabane, 1005 El Omrane, Tunis ; tel. 216-1 /260 117, telex 15322, telefax 216-1 /261 882 5. Place or country of destination : Tunisia 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods :(2)(6) 8 . Total quantity : 3 000 tonnes 9. Number of lots : three (lot A : 1 000 tonnes ; lot B : 1 000 tonnes ; lot C : 1 000 tonnes) 10. Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACTION N ° 697/90 'ACTIONN » 698/90 'ACTION N ° 699/90 LAIT ENTIER EN POUDRE / DON DE LA COMMUNAUTfi fiCONO ­ MIQUE EUROPfiENNE A LA RfiPUBLIQUE TUNISIENNE' and OJ No C 216, 14. 8 . 1987, p. 6 (1.1 .BJ) 11 . Method of mobilization : the Community market The manufacture of the whole milk powder must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : A : 1  12. 10 . 1990 B : 29 . 10  9. 11 . 1990 C : 26 . 11  7. 12. 1990 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 17. 9 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 9 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : A : 10  20. 10 . 1990 B : 29. 10  9 . 11 . 1990 C : 26. 11  7. 12. 1990 (c) deadline for the supply :  22. Amount of the tendering security ; ECU 20 per tonne 23. Amount of the delivery security : ! 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex ACÃ ®REC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer 0 : refund applicable on 17. 8 . 1990 fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17 . 8 . 1990, p. 12) 31 . 8 . 90 Official Journal of the European Communities No L 236/ 11 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded . (3) Commission delegate to be contacted by the successful tenderer : M. Klaus von Helldorf, 21 avenue Jugurtha, Tunis. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Commission Regulation (EEC) No 2330/87 (Oj No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 21 4r 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The whole milk powder with 26 % minimum fat content must be obtained by the spray method and must be manufactured not more than one month before the date of making the goods available at the port of shipment. The quality must be extra grade and the milk powder must have the following characte ­ ristics : (a) fat content : (b) water content : (c) titratable acidity (in solids , non-fat) : ADMI  as ml of decinormal sodium hydroxide solu ­ tion :  as lactic acid : (d) lactate content (in solids, non-fat) : (e) additives : (f) phosphatase test : (g) solubility index : (h) burnt : (i) micro-organism content : (k) coliform test : (1) buttermilk test : (m) whey test : (n) odour and flavour : (o) appearance : 26,0 % minimum ; 2,5 % maximum ; 3,0 % maximum ; 0,15 % maximum ; 150 mg/ 100 g maximum ; none ; negative, i.e. not more than 4 |ig of phenol per g of reconstituted milk ; 0,5 ml maximum ; 15,0 mg maximum, i.e. at least disc B ; 50 000 per g maximum ; negative in 0,1 g ; negative ; negative ; clean ; white or slightly yellowish, no impurities or coloured particles .